internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 1-plr-113523-98 date date legend x y prs olp a b c d e f g r s state this responds to a letter dated date together with subsequent correspondence submitted on behalf of prs requesting a ruling under sec_7704 of the internal_revenue_code that income and gains from prs's activities relating to storing natural_gas will constitute qualifying_income facts x is the common parent of a consolidated_group of corporations prs is a limited_partnership formed under the laws of state corporation and a member of x’s consolidated_group prs’s sole general_partner is y a state y will own a a percent general_partner interest prs the remaining b percent of the interests in prs will be limited_partnership interests c percent of the limited_partnership interests will be r units some of which will be sold in an initial_public_offering and publicly traded and d percent will be s units to be held by y prs’s assets will consist primarily of limited_partnership interests comprising e of the interests in olp a limited_partnership formed under the laws of state y will own a f general_partner interest in olp olp will own and operate a federally regulated pipeline business engaged in the transportation of natural_gas in conjunction with the operation of the pipeline and the provision of natural_gas pipeline transportation olp will own and operate g natural_gas storage facilities it is anticipated that olp will acquire additional natural_gas storage facilities in the future to be owned and operated in conjunction with its interstate pipeline business natural_gas will be stored in the gas storage facilities and the pipeline system incident to the provision of natural_gas pipeline transportation by olp and others persons who store natural_gas in the gas storage facilities or in the pipeline system will be charged a separate market-based negotiated fee or a cost of service rate where applicable for such storage in nearly all instances the natural_gas stored will be moved through olp’s pipeline neither prs nor olp will own any natural_gas law and analysis sec_7704 generally treats publicly_traded_partnerships as corporations for federal tax purposes sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interests in that partnership are readily tradeable on a secondary market or the substantial equivalent thereof sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any taxable_year if the partnership met the gross_income requirement in sec_7704 for that taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for that taxable_year consists of qualifying_income sec_7704 sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral or natural_resources including fertilizer geothermal_energy and timber h_r rep no 100th cong 1st sess 1987_3_cb_193 in discussing passive-type income states as follows income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as passive-type income the scope of passive-type income was later clarified in h_r rep no 100th cong 2d sess ii-17 to ii-18 1988_3_cb_473 which states as follows in the case of transportation activities with respect to oil_and_gas and products thereof the conferees intend that in general income from transportation of oil_and_gas and products thereof to a bulk distribution center such as a terminal or a refinery whether by pipeline truck barge or rail be treated as qualifying_income income from any transportation of oil or gas or products thereof by pipeline is treated as qualifying_income except in the case of pipeline transport however transportation of oil or gas or products thereof to a place from which it is dispensed or sold to retail customers is generally not intended to be treated as qualifying_income solely for this purpose a retail customer does not include a person who acquires the oil or gas for refining or processing or partially refined or processed products thereof for further refining or processing nor does a retail customer include a utility providing power to customers for example income from transporting refined petroleum products by truck to retail customers is not qualifying_income footnote omitted conclusion we conclude that income and gains from olp’s activities relating to storing natural_gas in the gas storage facilities and the pipeline system will constitute qualifying_income to prs under sec_7704 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning the classification of x y prs or olp for federal tax purposes whether prs will be a publicly_traded_partnership within the meaning of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
